Citation Nr: 0202594	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  98-15 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) disability pension 
benefits in the calculated amount of $8,293.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to January 
1953.  Among his awards and decorations were the Korean 
Service Medal and a Combat Infantryman's Badge.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from a February 1997 decision of the Committee on Waivers and 
Compromises (Committee) of the Newark, New Jersey VA Regional 
Office.  The Committee determined that it would be against 
the principles of equity and good conscience to grant a 
waiver.

Due to the veteran's move to Florida, the claims folder was 
transferred to the St. Petersburg, Florida Regional Office 
(RO) in July 1997.  The veteran appeared before a Member of 
the Committee and a hearing officer at a hearing at the RO in 
February 1998.  In an August 1998 decision, the Committee 
determined that there was bad faith on the veteran's part in 
the creation of the overpayment and confirmed the prior 
denial of waiver.  The veteran requested and was scheduled to 
appear at a hearing at the RO in August 1998; however, the 
veteran failed to appear.

The Board remanded the case for additional development in 
January 2000.   The case has now been returned to the Board. 


FINDINGS OF FACT

1.  The veteran was awarded disability pension benefits in 
November 1991. 

2.  The RO notified the veteran, in several award 
notifications, that his continued eligibility for disability 
pension benefits was based on income and that he should 
notify the VA of any changes in income. 

3.  In May 1996, the RO received information that the veteran 
received winnings from a state lottery and gambling in 1993, 
and failed to timely report this income to the VA.

4.   In August 1996, the veteran's disability pension 
benefits were reduced effective February 1, 1993, based on 
the veteran's receipt of additional unreported income.  This 
action created an overpayment of $8,293.

5.  The veteran's failure to submit information regarding the 
change in his income does not rise to the level of fraud, 
misrepresentation, or bad faith. 

6.  Recovery of the one half of the principal amount of the 
overpayment, with accrued interest, would not be against the 
principles of equity and good conscience.

7.  Recovery of the remaining one half of the principal 
amount of the overpayment, with accrued interest, would be 
against the principles of equity and good conscience.


CONCLUSIONS OF LAW

1.  The overpayment was not due to the veteran's fraud, 
misrepresentation, or bad faith.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963, 
1.965 (2001).

2. The recovery of the overpayment of disability pension 
benefits in the amount of $4,146.50 would not be against 
equity and good conscience and, therefore, should not be 
waived.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5302 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2001).

3. With the resolution of reasonable doubt in the veteran's 
favor, the recovery of the overpayment of disability pension 
benefits in the amount of $4,146.50 would be against equity 
and good conscience and, therefore, should be waived.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5302 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was awarded disability pension benefits in 
November 1991.  In several award letters, including one sent 
in November 1991, the veteran was advised of his 
responsibility to promptly notify the VA of any changes in 
income, that income included payment from any source and 
included income from family members, and that failure to do 
so may result in the creation of an overpayment.  

According to the RO, evidence was received in May 1996 that 
the veteran received additional income from lottery and 
gambling winnings in 1993.  In a May 1996 letter, the RO 
proposed to reduce the veteran's VA disability pension 
benefits effective February 1, 1993 based on evidence showing 
the receipt of additional income.  In August 1996, the RO 
reduced the veteran's award effective February 1, 1993.  In 
August 1996, the veteran was notified that the amount of the 
overpayment was $8,293.  

In October 1996, correspondence was received from the veteran 
requesting waiver of the debt as recovery would cause undue 
financial hardship.  A November 1996 financial status report 
reflected that the veteran's only monthly income was $570 
from Social Security.  Total monthly expenses totaled $575, 
which included $150 for mortgage or rent, $200 for food, $100 
for utilities, and $125 for other itemized living expenses.  
In a separate statement, the veteran reported that his 
monthly VA disability pension payment had been reduced to 
$18.  VA Form 21-8947 dated in August 1996 revealed that the 
veteran's disability pension payment was $118 per month.  

The Committee at the Newark RO denied the veteran's request 
for waiver in a February 1997 decision.  The Committee 
determined that the veteran was at fault in the creation of 
the indebtedness as he failed to report his receipt of 
additional income for the year of 1993 and he knew that VA 
determined his payment rate based on income.  The Committee 
also found that in reporting his income and expenses, the 
veteran failed to report the $118 per month in VA pension 
benefits, which increased his total income to $688 per month.  
As a result, the veteran's income exceeded expenses by $113 
and repayment would not result in hardship.  Thus, waiver was 
denied on the basis that it would not be against principles 
of equity and good conscience to require payment of the debt.

During the course of this appeal, the veteran moved to 
Florida and his claims file was transferred to the St. 
Petersburg RO in July 1997.  At a February 1998 RO hearing, 
the veteran testified that he did receive income through 
purse payments from his horse racing business in 1993, but 
that income was reinvested in the business and was not a gain 
of income.  The veteran stated that his 1993 and 1994 tax 
returns would show that the venture resulted in no income.  
The veteran also stated that he was unaware that he had to 
report the purse payments as income to  VA.  The veteran 
reported that he did not remember receiving any lottery 
winnings in 1993.  

In an August 1998 decision, the Committee at the St. 
Petersburg RO determined that there was bad faith on the part 
of the veteran in the creation of the overpayment, and thus, 
waiver was precluded by law.

A veteran who is receiving a pension is required to report to 
the VA any material change or expected change in income or 
other circumstance that affects the payment of benefits.  38 
C.F.R. § 3.660 (2001).  Payments of any kind and from any 
source are countable income for determining eligibility for 
VA pension benefits, unless specifically excluded by law.  38 
U.S.C.A. § 1521(b); 38 C.F.R. § 3.271(a)(2001)

The provisions of 38 U.S.C.A. § 5302(c) (West 1991) prohibit 
the waiver of a debt where there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining waiver.  Similarly, 
38 C.F.R. § 1.965(b) (2001) precludes waiver upon a finding 
of fraud or misrepresentation of a material fact or bad 
faith.  The recovery of any payment may not be waived if 
there exists in connection with the claim for such waiver an 
indication of fraud, misrepresentation, or bad faith on the 
part of the person seeking a waiver of the recovery of the 
payment.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994)(citing 38 C.F.R. § 1.965). 

The Board notes that the initial Committee decision denied 
waiver on the basis of equity and good conscience, but that a 
subsequent Committee determined that there was bad faith 
involved in the creation of the indebtedness on the grounds 
that there was knowledgeable intention on the part of the 
veteran by not timely reporting the additional income.  The 
term "bad faith" generally describes unfair or deceptive 
dealing by someone who seeks to gain by such dealing at 
another's expense.  An appellant's conduct in connection with 
an overpayment exhibits bad faith if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. §§ 
1.963, 1.965(b) (2001).  

Upon review of the record, the Board finds that the 
Committee's determination that the veteran acted in bad faith 
in this case lacks legal merit.  The veteran had been 
receiving death pension since 1991.  As noted previously, the 
veteran had been advised on several occasions of his 
responsibility to report any additional income to the VA.  
The Board concludes that while this action does indicate 
fault on the part of the veteran in the creation of the debt, 
such action does not reach the level of bad faith.  There is 
insufficient evidence that the veteran intended to deceive 
the government to gain an unfair advantage as opposed to 
merely negligently failing to report income in a timely 
manner.  Therefore, waiver is not precluded pursuant to 38 
U.S.C.A. § 5302(a)(West 1991).  However to dispose of the 
matter on appeal, the Board must determine whether recovery 
of the indebtedness would be against equity and good 
conscience, thereby permitting waiver.

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, or bad faith, 
the request for waiver will be evaluated pursuant to the 
principles of equity and good conscience found in 38 C.F.R. 
§ 1.965(a)(2001).  In applying the equity and good conscience 
standard to a case, the factors to be considered by the 
adjudicator are:  (1) whether actions of the debtor 
contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his detriment due to his reliance upon receipt of 
VA benefits.  Additionally, the adjudicator must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to the VA.  38 C.F.R 
§ 1.965(a)(2001).

The first element pertains to the fault of the debtor.  It is 
noted that the veteran, in award letters, was clearly 
informed of his responsibility to notify the VA promptly with 
regard to changes in income and that failure to do so would 
result in the creation of an overpayment.  Nevertheless, he 
failed to advise VA of his receipt of income during 1993 
despite being warned of the consequences of any failure to 
report income changes promptly.  The Board finds that the 
overpayment of VA disability pension benefits in the amount 
of $8,293 was solely the consequence of the veteran's failure 
to report that receipt of income in 1993 and thus properly 
created.  Thus, as the veteran failed to provide necessary 
information and was made aware of his obligation to notify 
the VA promptly as to changes in income, the Board finds that 
the veteran was at fault in the creation of the overpayment.  

In the most recent financial status report provided, dated in 
February 1998, the veteran reported that his only monthly 
income was $598 from Social Security and that his expenses 
totaled $670, which included $125 for mortgage or rent, $240 
for food, $75 for utilities, and $230 for other itemized 
living expenses.  Thus, expenses exceeded income by $72.  
However, the veteran neglected to report he also received 
approximately $124 per month from the VA, thus increasing his 
total monthly income to $722.  Still, $722 is bare 
subsistence when considering the fact that the veteran and 
his wife have to live on this amount of money.  The Board 
finds that collection of the entire amount of the debt would 
be a financial hardship to the veteran and his family.  
Collection of the entire debt would deprive the veteran and 
his family of the basic necessities of life.  However, the 
Board also finds that recovery of the entire debt would 
nullify the objective for which benefits were intended.  The 
purpose of pension benefits is to provide subsistence income 
to veterans who are unemployable by reason of their 
disabilities and this purpose would be frustrated by 
collection of the entire indebtedness.  

The Board finds that the evidence does not show that the 
veteran incurred a legal obligation or changed his position 
to his detriment in reliance upon the receipt of VA benefits.  
However, failure to make restitution of at least part of the 
debt would result in the veteran's unjust enrichment by 
virtue of the fact that he has retained money to which he was 
not legally entitled.

Accordingly, the Board finds that it is not contrary to 
equity and good conscience to waive recovery of one-half to 
the original debt, but that the veteran should be responsible 
for paying that portion of the debt that is not waived.  

The Board notes that the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2001) became 
law during the pendency of this appeal.  In reviewing the 
issue of waiver of recovery of the overpayment of VA 
disability pension benefits in the amount of $8,293, the 
Board observes that the VA has secured or attempted to secure 
all relevant records to the extent possible.  In January 
2000, the Board, in effort to assist the veteran, remanded 
the case to the RO in order to obtain the veteran's tax 
returns and additional financial information for 1993.  The 
RO requested the information and the veteran's spouse, in an 
April 2000 letter, advised that the veteran was hospitalized 
and requested an extension.  The RO granted an extension in 
April 2000.  However, after more than one year, no further 
documentation was received.  

There remains no issue as to the substantial completeness of 
the claim.  Veterans Claims Assistance Act of 2000, (VCAA), 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001).  The 
veteran was advised by the statement of the case, at a RO 
hearing, in a January 2000 Remand, and in a supplemental 
statement of the case of the evidence that would be necessary 
for him to substantiate his claim.  The veteran was afforded 
a hearing at the RO.  The hearing transcript is of record.  
Moreover, the Board, by its January 2000 Remand, and the RO, 
by a March 2000 letter, made reasonable efforts to obtain 
relevant records from the veteran.  Accordingly, the Board 
finds that any duty imposed by VCAA, including the duty to 
assist, was met.  



ORDER

Entitlement to waiver of recovery of an overpayment of VA 
disability pension benefits in the amount of $4,146.50 is 
denied.

Entitlement to waiver of recovery of an overpayment of VA 
disability pension benefits in the amount of $4,146.50 is 
granted.  




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

